Exhibit 10.1

<English Translation>

 

Share Exchange Agreement

 

CITIGROUP JAPAN HOLDINGS LTD., a kabushiki kaisha having its offices at 3-1,
Marunouchi 1-chome, Chiyoda-ku, Tokyo 100-0005, Japan (“CJH”), and NIKKO CORDIAL
CORPORATION, a kabushiki kaisha having its offices at 6-5 Nihonbashi Kabuto-cho,
Chuo-ku, Tokyo 103-8225, Japan (“NCC”), hereby execute the following Share
Exchange Agreement as of October 31, 2007 (hereinafter referred to as the
“Agreement”). CJH is a wholly-owned first-tier subsidiary of Citigroup Inc., a
Delaware corporation (“Citigroup”).

Article 1     (Share Exchange)

 

CJH and NCC shall execute a share-for-share exchange as a result of which CJH
shall become the absolute parent company of NCC and NCC shall become a
wholly-owned subsidiary of CJH (the “Share Exchange”). As a consequence of the
Share Exchange, CJH shall acquire the entire issued stock of NCC, except the
stock of NCC owned by CJH, in exchange for shares of common stock of Citigroup
(the “Citigroup Shares”) in the manner described in Article 2 below.

Article 2     (Shares to be Delivered in Share Exchange and Allotment)

 

2.1            Upon the execution of the Share Exchange, CJH shall deliver to
the shareholders of NCC (including beneficial shareholders, but excluding CJH),
as entered or recorded in the shareholders’ register of NCC (hereinafter
including the beneficial shareholders’ register) as of the time (the “Reference
Time”) immediately preceding the time when CJH acquires the entire issued stock
of NCC (except the stock of NCC already owned by CJH), the number of Citigroup
Shares obtained by multiplying the total number of shares of common stock of NCC
owned by the shareholders of NCC (excluding CJH) as entered or recorded in the
shareholders’ register of NCC as of the Reference Time (“NCC Shares”) by the
Exchange Shares. “Exchange Shares” means, with respect to each NCC Share, the
number of Citigroup Shares into which such NCC Share will be exchanged,
calculated in accordance with the following formula:

Exchange Shares = ¥ 1,700 /((Citigroup Average Price)(Exchange Rate)), where

“Citigroup Average Price” means the average of the volume- weighted average
prices per Citigroup Share on the New York Stock Exchange on each of the trading
days in the Valuation Period; provided that, notwithstanding the foregoing, if
the Citigroup Average Price as so determined is greater than $58.00, then the
Citigroup Average Price shall be $58.00, and if the Citigroup Average Price as
so determined is less than $37.00, then the Citigroup Average Price shall be
$37.00 (such share prices to be adjusted, if applicable, for any Capital
Transaction);

 

 


--------------------------------------------------------------------------------



<English Translation>

 

 

“Valuation Period” means the period commencing on (and including) January 15,
2008 and ending on (and including) January 17, 2008, Eastern Standard Time;

“Exchange Rate” means the average of the mean of the exchange rate quotations
for buying and selling spot dollars in Tokyo by telegraphic transfer against
Japanese yen, as quoted by The Bank of Tokyo—Mitsubishi UFJ, Ltd. (or, if it
does not provide such quotations, Sumitomo Mitsui Banking Corporation),
expressed as a number of yen per one U.S. dollar, as of 11:00 a.m. (Tokyo time)
on each of the Business Days from January 15, 2008 (inclusive) to January 17,
2008 (inclusive).

“Business Day” means a day on which banks are open for business in both Tokyo,
Japan and New York, New York, U.S.A.

Exchange Shares shall be calculated to the extent of thousandths of a Citigroup
Share, rounded to the nearest multiple of 0.002 (rounded up in the case of
equidistant rounded numbers).

2.2           Upon the execution of the Share Exchange, CJH shall allot to each
shareholder of NCC (including beneficial shareholders, but excluding CJH) as
entered or recorded in the shareholders’ register of NCC as of the Reference
Time a number of Citigroup Shares equal to the product of the Exchange Shares
and the number of NCC Shares owned by such shareholder as entered or recorded in
the shareholders’ register of NCC as of the Reference Time.

2.3           Notwithstanding the foregoing, if a Capital Transaction occurs as
of a record date during or after the Valuation Period but before the Effective
Date (as defined in Article 3 below, hereinafter the same shall apply), the
Exchange Shares shall be adjusted proportionately to the relevant ratio of such
Capital Transaction, and if a Capital Transaction occurs as of a record date
during the Valuation Period the volume-weighted average price per Citigroup
Share for all trading days within the Valuation Period prior to such record date
shall be adjusted proportionately to such relevant ratio, in each case so as to
put NCC shareholders in the same position that they would have been in had such
Capital Transaction not taken place. A “Capital Transaction” means a stock
dividend, stock split, reverse stock split or similar transaction in connection
with the Citigroup Shares that would reasonably require an adjustment of the
formula set out in Article 2.1 hereof. In addition, if a cash dividend is
declared as of a record date during January 2008 before the Effective Date, an
appropriate adjustment shall be made to the Exchange Shares to reflect the
diminution in value of the Citigroup Shares delivered at the Effective Date as a
result of the dividend declaration.

2.4           Notwithstanding the foregoing, if the number of Citigroup Shares
that would be delivered to any NCC shareholder upon the Effective Date includes
a fraction of less than one, CJH shall deliver to such shareholder an amount of
cash (“hasu-choseikin”) equal, rounded as necessary up to the nearest whole yen,
to the product of such fraction and the Market Price in lieu of the number of
Citigroup Shares equal to

 

2

 


--------------------------------------------------------------------------------



<English Translation>

 

such fraction. For the purpose of this paragraph, “Market Price” shall mean the
price per Citigroup Share in the last sales transaction which is made prior to
the day immediately before the Effective Date (US Eastern Standard Time) on the
New York Stock Exchange, converted into Japanese yen, rounded as necessary up to
the nearest whole yen, at the mean of the last exchange rate quotations for
buying and selling spot dollars in Tokyo by telegraphic transfer against
Japanese yen, as quoted immediately before the Effective Date by The Bank of
Tokyo—Mitsubishi UFJ, Ltd. (or, if it does not provide such quotations, Sumitomo
Mitsui Banking Corporation).

Article 3     (Effective Date)

 

The date on which the Share Exchange shall become effective (hereinafter
referred to as the “Effective Date”) shall be January 29, 2008.

Article 4     (General Meeting for Approval of the Share Exchange)

 

4.1           NCC shall convene an extraordinary general meeting of
shareholders, scheduled to be held on December 19, 2007 (the “Shareholders
Meeting”), and submit an agenda at the Shareholders Meeting permitting a vote on
this Agreement and the resolution of any matters which shall be necessary to
execute the Share Exchange, provided, however, that such schedule may be
modified upon consultation and agreement between CJH and NCC in the event such
modification is necessary under the applicable procedural requirements for the
Share Exchange or other reasons.

4.2           CJH shall convene and seek its shareholder’s approval of the Share
Exchange at an extraordinary general meeting of shareholders of CJH scheduled to
be held prior to the Effective Date. CJH represents and warrants to NCC that
Citigroup, its sole shareholder, has agreed to vote in favor of the Share
Exchange at such meeting.

Article 5     (Limitation on Distribution of Surplus)

 

NCC shall not declare or pay any dividend on the NCC Shares, after the dividend
for the quarter ended September 30, 2007, while the transactions contemplated by
this Agreement are pending. The parties acknowledge that those who received
Citigroup Shares in the Share Exchange and keep holding them will be entitled to
receive dividends declared on the Citigroup Shares as of any record date after
the Effective Date.

Article 6     (Management of Company Property, etc.)

 

6.1            From the date of this Agreement to the Effective Date, NCC shall
conduct its business and manage and operate its property with the duty of care
and diligence of a good manager, in accordance with its ordinary and usual
practice, and in substantially the same manner as customarily conducted, and if
NCC intends to engage in any course of action which may have a material impact
on its property, rights or obligations, such course of action may only be
performed after consultation with CJH and having received its consent thereto.
From the date of this Agreement to the Effective Date, NCC shall not issue or
allot any new NCC Shares or share purchase warrants (shinkabu yoyaku-ken) or
dispose of any treasury shares or share purchase warrants unless required by law
or the

 

3

 


--------------------------------------------------------------------------------



<English Translation>

 

terms of NCC share purchase warrants (shinkabu-yoyaku-ken) or rights to purchase
shares (shinkabu-hikiuke-ken), or split its shares.

6.2           From the date of this Agreement to the Effective Date, CJH shall
conduct its business and manage and operate its property in such a manner as
will not in any way interfere with its ability to consummate the Share Exchange
and fulfill its other obligations under this Agreement. CJH represents and
warrants that as of the Effective Date it will own beneficially and of record
sufficient Citigroup Shares, without any security interests or other
encumbrances, to deliver all Citigroup Shares to be issued in the Share Exchange
in accordance with Article 2.1.

6.3           With respect to the starting date of maintenance of absorbing
merger agreement and others (kyushugappei-keiyaku-to bichikaishi-bi), NCC shall
cause Article 782, Paragraph 2, Item 1 of the Corporate Law to apply to the
Share Exchange unless otherwise agreed between CJH and NCC.

Article 7     (Termination of Agreement)

 

7.1           Upon the occurrence of any material event beyond the reasonable
control of either party hereto that makes the completion of the Share Exchange
impossible or impracticable, this Agreement may be modified or terminated upon
mutual written agreement of both parties hereto after mutual consultation.

7.2           If after October 2, 2007 there has been a change or event that has
had, or is reasonably likely to have, a material adverse effect on the business,
financial condition or results of operations of NCC and its subsidiaries, taken
as a whole, excluding changes in economic conditions affecting market
participants generally, CJH and NCC may modify the terms and conditions of the
Share Exchange upon consultation and mutual agreement or CJH may terminate this
Agreement by written notice to NCC; provided that if the convocation notice for
the Shareholders Meeting has been sent to NCC shareholders, any modifications
shall either (x) be to the extent permitted without sending a new convocation
notice or (y) require the transmittal of a new convocation notice reflecting
such modifications.

7.3           If the Citigroup Average Price as determined without giving effect
to the proviso contained in the definition thereof is below $26.00 (adjusted, if
applicable, for any Capital Transaction), then within two Business Days after
the end of the Valuation Period NCC may terminate this Agreement by written
notice to CJH.

Article 8     (Effectiveness of this Agreement)

 

This Agreement shall become null and void in the event that the approval of the
Share Exchange by the Shareholders Meeting or the competent authorities as
required by applicable laws and regulations is not obtained, and the Share
Exchange has not occurred, by April 28, 2008.

 

4

 


--------------------------------------------------------------------------------



<English Translation>

 

Article 9     (Consultation)

 

Except as provided in this Agreement, any matter which is necessary for the
execution of the Share Exchange shall be determined through consultation and
agreement between CJH and NCC consistent with the purpose and intent of this
Agreement.

Article 10     (Governing Law)

 

This Agreement shall be governed by and construed in accordance with the laws of
Japan.

IN WITNESS WHEREOF, two original copies of this Agreement have been prepared,
and after affixing their seals on the date first written above, each party shall
retain one copy.

 

  

CJH:

 

CITIGROUP JAPAN HOLDINGS LTD.



 

 


      

 

 

 Douglas L. Peterson
 Representative Director & CEO

 

NCC:

 

NIKKO CORDIAL CORPORATION



 

 


      

 

 

 Shoji Kuwashima
 Representative Executive Officer,  President & CEO

 

 

 

5

 

 

 